98 Ga. App. 465 (1958)
105 S.E.2d 768
NELOMS
v.
MATHIS et al
37374.
Court of Appeals of Georgia.
Decided October 24, 1958.
Randall Evans, Jr., for plaintiff in error.
Knox & Neal, Robert Stevens, Stevens & Stevens, contra.
FELTON, Chief Judge.
Assuming for the sake of argument, that the plaintiff could not maintain an action for the loss of service of his minor child on the ground that the child was of such tender age as to be incapable of rendering such service, still the plaintiff also sought to recover damages for medical expenses incurred in the treatment of the child, and for these damages he could maintain an action. Krasner v. O'Dell, 89 Ga. App. 718 (2) (80 S.E.2d 852).
Since the petition stated a cause of action for at least the medical expenses, the court erred in sustaining the general demurrer and in dismissing the action. Lucas v. Neidlinger, 210 Ga. 557(5) (81 S.E.2d 825); Reardon v. Bland, 206 Ga. 633(5) (58 S.E.2d 377); Gay v. Healan, 88 Ga. App. 533(4) (77 S.E.2d 47); Davis v. Atlanta Gas Light Co., 82 Ga. App. 460(e) (61 S.E.2d 510).
Judgment reversed. Quillian and Nichols, JJ., concur.